 1

 2

 3
                                                                       JS-6
 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10

11   WHITTAKER CORPORATION,                          Case No. CV-13-01741-FMO (JCx)
12                Plaintiff,                         SETTLEMENT ORDER AND
                                                     FINAL JUDGMENT
13         v.
14   UNITED STATES OF AMERICA
15                Defendant.
16

17         Upon consideration of the Joint Motion To Enter proposed Consent Decree, the
18   Memorandum in Support and other pleadings submitted, as well as the terms of the
19   proposed Consent Decree between Plaintiff Whittaker Corporation (“Whittaker”) and
20   Defendant United States of America (“United States”) (together, “the Parties”), the
21   Court hereby finds that the Parties’ proposed Consent Decree is fair and reasonable,
22   both procedurally and substantively, consistent with the Comprehensive
23   Environmental Response, Compensation, and Liability Act (“CERCLA”) and other
24   applicable law, in good faith, and in the public interest. Accordingly, the foregoing
25   Consent Decree is hereby APPROVED.
26         The Court concludes, as specified in Paragraph 4 of the Consent Decree, that
27   the Parties’ settlement adequately and fairly reflects both Whittaker’s and the United
28   States’ alleged CERCLA liability and respective equitable shares for response costs
                                               -1-
                                                                               SETTLEMENT ORDER
                                                                            AND FINAL JUDGMENT
                                                                     Case No. CV-13-01741-FMO (JCx)
 1   related to the Bermite Site. As per Paragraph 7 of the Consent Decree, the United
 2   States entitled to contribution protection pursuant to section 113(f) of CERCLA, 42
 3   U.S.C. § 9613(f), the Uniform Comparative Fault Act, and any other applicable
 4   provision of federal or state law, whether by statute or common law, extinguishing the
 5   United States’ liability as set forth in the Consent Decree.
 6         Upon entry of the Consent Decree, all of Whittaker’s claims against the United
 7   States, and all of the United States’ counterclaims against Whittaker in the above-
 8   referenced action, whether alleged in the complaints or otherwise, shall be dismissed
 9   with prejudice, as provided in the Consent Decree.
10         There being no just reason for delay, this Court directs entry of final judgment
11   in accordance with the terms of the Consent Decree and this Order. The Parties shall
12   each bear their own costs, expenses, and attorneys’ fees.
13         SIGNED, SO ORDERED, and ENTERED this 15th day of October, 2018.
14

15

16                                                         /s/
17                                           Fernando M. Olguin
                                             United States District Judge
18

19

20

21

22

23

24

25

26

27

28
                                                -2-
                                                                               SETTLEMENT ORDER
                                                                            AND FINAL JUDGMENT
                                                                     Case No. CV-13-01741-FMO (JCx)
